internal_revenue_service number release date index number -------------------------------------------------- ------------------------------- -------------- --------------------------------- ------------------------------- - legend department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-138274-03 date date --------------------------------------------------------------------------------- p --------------------------------------------------------------------------------------------------------- z a b c d e f y z location location location state date date ------------------------------------------------------------- ------------ ------------ ------------- ------------------ ---------------------- ------------------------- --------- ------- ------------------------------- ------------------------------- ---------------------------- ------------- ------------------------ ------------------------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 of the internal_revenue_code plr-138274-03 facts the facts as represented by p and p’s authorized representative are as follows p is a state limited_partnership classified as a partnership for federal_income_tax purposes p’s partners partners are z the general_partner a state limited_liability_company that owns a z interest in p and several institutional investors that collectively own a y interest in p on date p received plr and on date p received plr both of which rule on issues similar to those addressed by this letter p through wholly-owned state limited_liability companies which are disregarded for federal tax purposes operates the a facility the b facility the c facility and the d facility facility or facilities for the production of solid synthetic_fuel from coal the c facility and the d facility were originally in location subsequently the c facility was relocated to location and the d facility was relocated to location as described in the request p may relocate the a facility and may also wish to relocate the b facility each facility uses a chemical process to convert coal into a synthetic_fuel the chemical reagent consists of a commercially available asphalt as carrier with quinoline added synthetic_fuel is made by mixing the quinoline-based chemical reagent with the feedstock coal in a pug mixer after which the mixture passes through a pellet mill in the pellet mill three rotating cylinders force the synthetic_fuel through a stationary cylindrical die p does not produce pellets briquettes or any other formed product its customers do not desire such formed products and are not willing to pay additional_amounts for product formation all of the synthetic_fuel produced by p however passes through the pellet mills before exiting the plant p has entered into a number of agreements with parties unrelated to p and its partners with respect to the operation of synthetic_fuel production at the facilities these agreements have been provided and described in detail in the ruling_request e was originally hired by p to conduct independent analyses of chemical changes in coal since e's death p has been testing its synthetic_fuel production based both upon e's analytical method and upon the methods used by f p expects to continue to regularly test the synthetic_fuel production from the facilities for chemical change using the methodology specified in the reports from f f a recognized expert in combustion coal and chemical analysis has performed tests on the coal used at the facilities and the synthetic_fuel produced at the facilities and has submitted reports on fuel produced from coal using the process described above the expert has concluded in each case that a significant chemical change takes place with the application of the process using the chemical reagent plr-138274-03 the rulings requested by p are each facility with the use of the chemical reagent in the process described herein will produce a qualified_fuel within the meaning of sec_29 notwithstanding the use of f's methods rather than those of the late e to determine whether the requisite chemical change has taken place the production of qualified_fuel from the facilities will be attributable solely to p within the meaning of sec_29 and thus p will be entitled to the credit under sec_29 of the code on the qualified_fuel sold to unrelated persons provided the facilities were placed_in_service by the deadline in sec_29 date the sec_29 credit attributable to p may be allocated among the partners in accordance with their respective interests in p when the credit arises which will be determined based on a valid allocation of the receipts from the sale of the qualified_fuel if the facilities were placed_in_service prior to date within the meaning of sec_29 relocation of the facilities to a different location after date or replacement of part of the facilities after that date will not result in a new placed-in-service date for the facilities for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facilities’ total fair_market_value at the time of relocation or replacement ruling_request sec_1 and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition plr-138274-03 as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 under this rule if a solid synthetic_fuel produced from coal such as synthetic_fuel differs significantly in chemical composition from its parent coal feedstock the solid synthetic_fuel is a qualified_fuel within the meaning of sec_29 based on the information supplied by p and p’s authorized representative including the test results submitted by p we agree that the fuel produced in the facilities using the process described in p’s ruling_request will result in a significant chemical change to the coal transforming the coal into a solid synthetic_fuel from coal because p owns the facilities we conclude p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person ruling_request under sec_7701 the term taxpayer means any person subject_to any internal revenue tax sec_7701 provides that the term person includes an individual trust estate partnership_association company or corporation accordingly p should be treated as the taxpayer for purposes of the sec_29 credit sec_702 and the regulations thereunder require each partner to take into account separately the partner’s distributive_share of each class or item of the partnership’s income gain loss deduction or credit see sec_1_702-1 sec_1_702-1 requires each partner to take into account separately the partner’s distributive_share of any partnership_item which if separately taken into account by any partner would result in an income_tax_liability different from that which would otherwise result under sec_1_702-1 a partner’s distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if i the partnership_agreement does not provide for the partner’s distributive_share of income gain loss deduction or credit or item thereof or ii the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof lacks substantial economic_effect under sec_1_704-1 allocations of tax_credits and tax_credit recapture except for sec_38 property do not result in any adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or plr-138274-03 tax_credit recapture arises the regulations provide however that in determining the partners’ interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable such as the sec_29 credit if that receipt also gives rise to a valid allocation of partnership income the partners’ interests in the partnership with respect to such item of credit will be in the same proportion as such partners’ respective distributive shares of such income sec_1_704-1 based on the information submitted we conclude that the sec_29 credit attributable to p may be passed through to and allocated to the partners of p in accordance with each partner’s interest in p when the credit arises for the sec_29 credit a partner’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel ruling_request to qualify for the sec_29 credit p's facility must be placed_in_service before date pursuant to a binding written contract in effect before date revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property included in the facility plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes sec_29 provided the fair_market_value of the property used at the original facility is more than percent of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility's total fair_market_value at the time of relocation or replacement the facility consists of the process equipment directly plr-138274-03 necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the pellet mills or other forming equipment including output hoppers if any hence the facility's total fair_market_value includes the process equipment such as pugmills or mixers the pellet mills or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above-referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility's total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility's total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility accordingly based on the facts and law discussed and representations made by p and p's authorized representative we issue the following rulings to p each facility with the use of the chemical reagent in the process described herein will produce a qualified_fuel within the meaning of sec_29 notwithstanding the use of f's methods rather than those of the late e to determine whether the requisite chemical change has taken place under sec_29 of the code on the qualified_fuel sold to unrelated persons provided the facilities were placed_in_service by the deadline in sec_29 date the production of qualified_fuel from the facilities will be attributable solely to p within the meaning of sec_29 and thus p will be entitled to the credit the sec_29 credit attributable to p may be allocated among the partners in accordance with their respective interests in p when the credit arises which will be determined based on a valid allocation of the receipts from the sale of the qualified_fuel plr-138274-03 if the facilities were placed_in_service prior to date within the meaning of sec_29 relocation of the facilities to a different location after date or replacement of part of the facilities after that date will not result in a new placed-in-service date for the facilities for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facilities’ total fair_market_value at the time of relocation or replacement the conclusions drawn and rulings given in this letter are subject_to the requirements that taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p and p's second authorized representative sincerely yours joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
